People v Noel M. (2015 NY Slip Op 02073)





People v Noel M.


2015 NY Slip Op 02073


Decided on March 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2015

Sweeny, J.P., Renwick, Saxe, Manzanet-Daniels, Gische, JJ.


2850/12 14523A 4902/12 14523

[*1] The People of the State of New York, Respondent, —
v Noel M., Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Denise Fabiano of counsel) for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael Sonberg, J. at plea; Bruce Allen, J. at sentencing), rendered January 2, 2013, convicting defendant of robbery in the first degree, adjudicating him a youthful offender, and sentencing him to a term of 1  to 4 years, unanimously affirmed. Judgment (same court and Justices), rendered January 2, 2013, convicting defendant, upon his guilty plea, of assault in the second degree, and sentencing him to a concurrent term of one year, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination on his assault conviction.
With regard to the case in which defendant has already been adjudicated a youthful offender, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2015
CLERK